NOT PRECEDENTIAL
       UNITED STATES COURT OF APPEALS
              FOR THIRD CIRCUIT
                _____________

                     No. 11-1383
                    _____________

           UNITED STATES OF AMERICA

                           v.

                STEPHEN M. ULRICH,
                             Appellant
                  _______________

     On Appeal from the United States District Court
         for the Middle District of Pennsylvania
              (D.C. No. 1-10-cr-00320-001)
         District Judge: Hon. Sylvia H. Rambo
                    _______________

       Submitted Under Third Circuit LAR 34.1(a)
                  September 15, 2011

Before: RENDELL, JORDAN and BARRY, Circuit Judges.

              (Filed: September 16, 2011)
                   _______________

              OPINION OF THE COURT
                  _______________
JORDAN, Circuit Judge.

       Stephen M. Ulrich appeals an order of the United States District Court for the

Middle District of Pennsylvania affirming the Judgment of Conviction and sentence

entered by a Magistrate Judge following a bench trial. The Magistrate Judge found

Ulrich guilty of disorderly conduct in violation of 18 PA. CONS. STAT. § 5503(a)(1), as

incorporated by 18 U.S.C. §§ 7, 13, and sentenced him to 90 days’ probation, $2,731

restitution, and a $100 special assessment, all stemming from his behavior at a United

States Post Office in June 2009. For the reasons that follow, we will affirm.

I.     Background

       Residents of New Buffalo, Pennsylvania, do not have mail delivered to their

homes but instead must retrieve their mail from assigned post office boxes at the New

Buffalo Post Office. Prior to June 2009, it was common for residents to obtain their mail

by asking a clerk at the Post Office to retrieve their mail from their assigned boxes and

hand it to them over the counter. This allowed the residents to avoid the minor

inconvenience of walking to the portion of the Post Office where the boxes are located

and opening them with a key. However, in June 2009, in response to a complaint that a

resident’s mail had been mistakenly given to someone else, clerks began requiring

residents to retrieve their mail themselves.

       Ulrich’s family first learned of that change in policy during the second week of

June 2009. Early in the week, Ulrich’s children asked a postal clerk to hand the family’s

mail to them, but that was refused under the new policy. Ulrich’s wife later made the

same request and was also denied. Ulrich himself then went to the Post Office and

                                               2
demanded his mail. The clerk behind the counter, 64-year-old Carol Bonsall, refused to

retrieve it for him, citing the new policy.

       Ulrich began to shout and pound his fist on the counter. He then threatened to

jump over the counter into the area of the Post Office restricted for employee use and to

retrieve the mail himself, if Bonsall would not give him the mail. She refused, and, after

further words, Ulrich went over the counter. In doing so, he knocked a container of pens

from the countertop and it struck Bonsall on the head, twisting and knocking off her

glasses, as well as leaving a red mark on her temple. Bonsall exclaimed, “You know you

hit me,” as Ulrich retrieved his mail and left the Post Office. (App. at 41, 56)

       Bonsall then called her supervisor and the state police. The supervisor instructed

Bonsall to go to the hospital for an evaluation. She did so, and the hospital staff

evaluated Bonsall, even administering a Computed Tomography scan, but found no

lasting injury.

       In February 2010, Ulrich was indicted in the Middle District of Pennsylvania for

disorderly conduct in violation of 18 PA. CONS. STAT. § 5503(a)(1) and 18 U.S.C. §§ 7,

13. 1 After a one-day bench trial, the Magistrate Judge found Ulrich guilty of disorderly

conduct. Ulrich then filed a motion for acquittal, which was denied by the Magistrate


       1
         Conduct on United States property that would violate the law of the state in
which the property is situated if committed within the state’s jurisdiction is punishable as
a violation of federal law pursuant to 18 U.S.C. § 13(a). United States Post Offices are
among the classes of United States property to which 18 U.S.C. § 13 applies. See 18
U.S.C. § 7(3) (providing that the “territorial jurisdiction of the United States” to which 18
U.S.C. § 13 applies includes “[a]ny lands reserved or acquired for the use of the United
States”).

                                              3
Judge. On November 2, 2010, following a hearing in front of the Magistrate Judge,

Ulrich was sentenced to 90 days’ probation and ordered to pay $2,731 restitution to cover

Bonsall’s medical expenses related to the incident. The District Court affirmed the

judgment and this appeal followed.

II.    Discussion

       On appeal, Ulrich argues that the Magistrate Judge erred in finding him guilty of

disorderly conduct under 18 PA. CONS. STAT. § 5503(a)(1) because he had not engaged in

fighting, threatening, violent or tumultuous behavior, as required by statute. He also

argues that the Magistrate Judge erred in awarding restitution for Bonsall’s medical

expenses because Bonsall suffered no bodily injury, which, he argues, made the medical

exam unnecessary and restitution inappropriate. We address those contentions in turn. 2

       A.     Disorderly Conduct

       Under Pennsylvania law, “[a] person is guilty of disorderly conduct if, with intent

to cause public inconvenience, annoyance or alarm, or recklessly creating a risk thereof,


       2
         The Magistrate Judge had jurisdiction pursuant to 18 U.S.C. § 3401. The District
Court had jurisdiction pursuant to 18 U.S.C. §§ 3231 and 3402. We have jurisdiction
pursuant to 28 U.S.C. § 1291. See United States v. Rosario, 118 F.3d 160, 162 (3d Cir.
1997).
       With respect to the conviction, we review the factual findings of the Magistrate
Judge for clear error and exercise plenary review of its legal determinations. United
States v. Marcavage, 609 F.3d 264, 271 (3d Cir. 2010). Under a clear error standard, we
may not reverse if the court’s “account of the evidence is plausible in light of the record
viewed in its entirety.” Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573-74
(1985). We also view the facts in the light most favorable to the government.
Marcavage, 609 F.3d at 269 n.1.
       As to the restitution that was ordered, “[w]e exercise plenary review over whether
an award of restitution is permitted under law, but we review specific awards for abuse of
discretion.” United States v. Graham, 72 F.3d 352, 355 (3d Cir. 1995).
                                             4
he: engages in fighting or threatening, or in violent or tumultuous behavior.” 18 PA.

CONS. STAT. § 5503(a)(1). The focus is on the defendant’s behavior, not the public

impact of that behavior. Commonwealth v. Fedorek, 946 A.2d 93, 101 (Pa. 2008).

       The statute defines “public” as “affecting or likely to affect persons in a place to

which the public or a substantial group has access,” including “places of business” and

“any premises which are open to the public.” 18 PA. CONS. STAT. § 5503(c). For there to

be “public inconvenience,” there need not be multiple persons affected by the conduct –

one affected person will suffice. See Fedorek, 946 A.2d at 100 (holding that “when an

offender engages in fighting or threatening, or in violent or tumultuous behavior in a

public arena, even when that conduct is directed at only one other person, the offender

may be subject to conviction for disorderly conduct” (original emphasis)). A person has

the state of mind necessary to commit disorderly conduct when he acts with a reckless

disregard for the risk of public inconvenience, annoyance, or alarm, regardless of whether

he specifically intends to cause public inconvenience, annoyance, or alarm.

Commonwealth v. Maerz, 879 A.2d 1267, 1269 (Pa. Super. Ct. 2005).

       Viewing the evidence in the light most favorable to the government, we are

satisfied that there was sufficient evidence for the Magistrate Judge to find Ulrich guilty

of disorderly conduct. Ulrich threatened to enter and then did enter a restricted area in a

public building, despite Bonsall’s protestations. In the process, his loud, tumultuous

conduct caused violent contact with Bonsall. The evidence further supports the

conclusion that he committed those acts with, at a minimum, reckless disregard for



                                              5
whether he was creating a risk of public inconvenience, annoyance, and alarm.

Accordingly, we will affirm the conviction.

       B.     Restitution

       A court may order a defendant to pay restitution when his offense results in

“bodily injury to a victim.” 18 U.S.C. § 3663(b)(2). Where the restitution award is

based on such injury, the court may set the amount of restitution “equal to the cost of

necessary medical and related professional services.” Id. § 3663(b)(2)(A). Ulrich argues

that restitution is inappropriate because Bonsall sustained no “bodily injury” and thus

incurred no “necessary” medical expenses.

       Section 3663 does not define “bodily injury.” However, that term is elsewhere

defined in Title 18 as “a cut, abrasion, bruise, burn, or disfigurement; physical pain;

illness; impairment of the function of a bodily member, organ, or mental faculty; or any

other injury to the body, no matter how temporary.” E.g., 18 U.S.C. §§ 831(f)(5),

1365(h)(4), 1515(a)(5), & 1864(d)(2) (emphasis added).

       Applying that definition here, it is clear that Bonsall sustained “bodily injury.”

She was struck in the head with such force as to twist her glasses and knock them off her

face and to leave a red mark on her temple. Though apparently temporary in effect, the

blow to her head and accompanying mark plainly fit within a definition encompassing

“any … injury to the body, no matter how temporary.” 3


       3
         As both parties discuss, the Sentencing Guidelines define “bodily injury” as “any
significant injury; e.g., an injury that is painful and obvious, or is of a type for which
medical attention ordinarily would be sought.” U.S.S.G. § 1B1.1 cmt. n. 1(B). Because
it would not have been unreasonable for the District Court to decide that medical
                                              6
       We also conclude that Bonsall’s medical expenses were “necessary.” The District

Court observed that, “[w]hile the outward signs of injury may not appear to be very

significant, it is possible for significant internal injuries to be present.” United States v.

Ulrich, 2011 WL 398078, at *2 (M.D. Pa. Feb. 2, 2011). Because that is true,

particularly with a head injury, it is not difficult to reach the conclusion that treatments

and tests aimed at discovering the extent of an injury, which, in turn, inform subsequent

care, are “necessary.” That the tests here revealed no injury requiring further care is of

no moment. Restitution was appropriate, and the Magistrate Judge did not abuse his

discretion in awarding it in an amount sufficient to cover Bonsall’s medical expenses.

III.   Conclusion

       For the foregoing reasons, we will affirm the District Court.




attention would ordinarily be sought for a 64-year-old woman who had just received a
blow to her head significant enough to knock off and twist her glasses as well as leave a
red mark on her temple, our conclusion with respect to bodily injury would be the same
using that definition.

                                               7